PER CURIAM.
Denise N. Anderson appeals an order affirming the Florida Department of Law Enforcement’s denial of her request for a certificate of eligibility in order to have her criminal history sealed pursuant to section 943.059, Florida Statutes (2010). We must affirm because, as Ms. Anderson concedes, she was adjudicated guilty of a misdemeanor arising out of the criminal activity to which her petition to seal pertained. See § 943.059(1)(b)2., Fla. Stat. (2010). Her remedy, if she has one, is to seek executive clemency pursuant to section 940.03, Florida Statutes (2010).
AFFIRMED.
ORFINGER, C.J., GRIFFIN and PALMER, JJ., concur.